Citation Nr: 0419948	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 22, 2002, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

The instant appeal arose from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which granted a claim for service connection for PTSD and 
assigned an effective date of March 22, 2002.

The veteran and his spouse appeared at a personal hearing 
before the undersigned Veterans Law Judge sitting at 
Washington, D.C., in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in substance, that an earlier 
effective date for service connection for PTSD is warranted 
because he filed his initial claim in October 2000, with the 
assistance of the Oconee County Veterans Affairs office.

On March 22, 2004, the Board of Veterans' Appeals (Board) 
received additional evidence pertinent to the claim, 
including three audio cassette tapes which have not as yet 
been transcribed.  The veteran did not provide a statement 
indicating his intent to waive initial RO consideration of 
the new evidence.  Accordingly, the case must be remanded so 
the RO can consider the additional evidence added to the 
claims folder since the preparation of the most recent 
supplemental statement of the case (SSOC) in May 2003.  
Disabled Am. Veterans v. Sect'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the RO is requested to 
transcribe the audio cassette tapes so that the 
transcriptions can become part of the appellate record.

The Board also notes that in a written statement dated 
September 17, 2002, J. D., the Oconee County Veterans Affairs 
officer who assisted the veteran with filing his claim, 
stated that the veteran filed his initial claim for 
disability benefits on October 16, 2000, and indicated that 
if VA needed "additional confirmation and or other 
verification, please advise this office."  This statement 
indicates that the Oconee County Veterans Affairs Office has 
information pertinent to the question at issue in this case.  
Accordingly, that office should be contacted and requested to 
provide all pertinent evidence in its possession.  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  

2.  The RO should transcribe the three 
audio cassette tapes which the Board 
received in March 2004.  These 
transcriptions should be associated with 
the claims folders.

3.  The RO should contact J.D., Veterans 
Affairs Director, Oconee County Veterans 
Affairs Office, 415 S. Pine St., 
Walhalla, SC  29691 and request that he 
provide the RO with the "additional 
confirmation and or other verification" 
of the fact that the veteran filed his 
initial claim for disability benefits on 
October 16, 2000, which he referred to in 
his September 2002 written statement. 

4.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to an earlier effective date for service 
connection for PTSD with consideration of all 
evidence added to the claims folders since 
the issuance of the May 2003 SSOC.  If the 
claim remains denied then the RO should issue 
an SSOC to the appellant on the issue on 
appeal.  The appellant and his 
representative, if any, should be given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if otherwise 
in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




